Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states that “the third semiconductor layers are made of a fifth semiconductor material different from the first semiconductor material”.

For purpose of examination, claim 15 will be treated as “wherein the third semiconductor material comprises silicon germanium (SiGe) /silicon or germanium (Si or Ge)”. 
Claim 21 states that “ the fifth semiconductor material is made of is             
                
                    
                        S
                        i
                    
                    
                        1
                        -
                        q
                    
                
                
                    
                        G
                        e
                    
                    
                        q
                    
                
            
        , where q < x and 0.3 ≤ q ≤ 0.7”.
However, claims 21 depending on claim 14 and thus 13 seems to contradict this statement since claim 13 states that “the third semiconductor material is GeSn or             
                
                    
                        S
                        i
                    
                    
                        1
                        -
                        w
                    
                
                
                    
                        G
                        e
                    
                    
                        w
                    
                
            
        , where x < w and 0.9 ≤ w ≤ 1.0”.
Clarification and/or correction is required.
For purpose of examination, claim 21 will be treated as “the third semiconductor material is GeSn”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6-9, 11-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0104061 A1) in view of Fung (US 2017/0133375 A1) and Glass et al. (US 2017/0162447 A1).
Regarding independent claim 1: Peng teaches (Figs. 1-26, [0005] and Figs. 28A-28D) a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising:
channel regions made of a first semiconductor material vertically arranged  ([0039]-[0040] and [0048]: 102a; [0058]: first layer on fin is 102a) directly above a bottom fin layer ([0048]: 310; [0067] and [0069]: layer 102a is directly above the bottom Fin, see p-type FinFET),
the bottom fin layer being made of a second semiconductor material ([0048]) protruding from a substrate ([0029]: fin made of second material of layer 100, silicon) made of the second semiconductor material ([0015], [0017] and [0067]), and being embedded in an isolation insulating layer ([0037]: 412) disposed on the substrate;
a gate dielectric layer ([0061]: 2468) fully wrapping around each of the channel regions (Fig. 24B, 102a);
a bottommost one of the channel regions ([0039]-[0040], [0048]: 102a; [0058]  [0067] and [0069]: first layer 102a is the bottommost channel) is located above an upper surface of the isolation insulating layer ([0037]: 412, as shown in Fig. 8B), and

the source/drain region includes an epitaxial layer made of a third semiconductor material ([0039]-[0040]: e.g., the first source/drain regions 930 are formed of SiGe or Ge doped with boron (B) to form a p-type FinFET device) in contact with the channel regions and 
a plurality of semiconductor layers made of a fourth semiconductor material ([0039]-[0040], [0055]: the second fin 310b, which is an n-type, will be processed to remove the first epitaxial layers 102a to form nanowires of the second epitaxial layers 102b [0067]-[0068]: plurality of semiconductor layers 102b made of fourth material comprising silicon), 
each of which contacts the gate dielectric layer ([0061]: 2468) and is wrapped around by the epitaxial layer ([0058], [0067]-[0068]),
Peng does not expressly teach that 
the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9 ≤ x ≤ 1.0, and 
the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7.
Fung teaches (e.g., Figs. 1-17B, [0008]) a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising: 
channel regions made of a first semiconductor material ([0012]: first semiconductor layers 30 are subsequently formed into channel regions 110) disposed over a bottom fin layer made of a second semiconductor material ([0010]: second semiconductor material 10 is a bottom fin layer comprising SiGe with 0.3 ≤ y ≤ 0.7 since 
Fung discloses that the first semiconductor material 30 is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.3 ≤ x or Ge, which means setting x = 1.0 ([0010]  and [0013]: this meets the claim limitation).
Furthermore, Fung discloses that the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7 ([0013]: the second semiconductor layer 10 comprising Si.sub.1-xGe.sub.x, where x is set to 0.5, and the Ge content of second semiconductor layer 10 is smaller than that of the first semiconductor layers 30 for x values above 0.5 for the first semiconductor 30).
Fung teaches at least an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Peng, a gate dielectric layer fully wrapping around each of the channel regions, and modify the composition range of Peng as modified by Fung, such that the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9 ≤ x ≤ 1.0, and the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7, so as to obtain the desired strain in the device channel and thus, improve device performance.
                        
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7 ([0014] and [0019];  [0006] FIG. 4A illustrates an integrated circuit similar to the one illustrated in FIG. 3A, except that the transistors have nanowire configurations).
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the composition range of Peng as modified by Fung and Glass, such that the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7, so as to obtain the desired strain in the device channel and thus improve carrier mobility in the device and thus improve device performance.
Furthermore, it would have been obvious because all the claimed elements (nanowire FinFET, source/drain and SiGe substrate and channel) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (varying the composition of silicon and germanium to impart a certain strain in the channel) with no change in their respective functions, and the combination would have yielded predictable results (strain in the channel for increased carrier mobility) to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to 
Regarding claim 6: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 1, on which this claim depends,
 wherein each of the channel regions is compressive strained caused by lattice mismatch between the first semiconductor material and the third semiconductor material (Peng: [0039]: compressive strained inherently the results of lattice mismatch between materials).
Applicant is reminded that the same material is expected to have the same or similar properties.
(the intended use does not distinguish from the prior art);
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Regarding claim 7: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 6, on which this claim depends,
wherein none of the channel regions is in direct contact with the bottom fin layer (Peng: inherent structure of the nanowire sown in Fig. 12, the channels are surrounded by gate insulator and gate metal, the layer in direct contact with the fin layer cannot be used as a channel).
Regarding claim 8: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 1, on which this claim depends. 
Peng does not expressly teach that the 
wherein: the GAA FET is an n-type FET, and 
the third semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    z
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    z
                                
                            
                        
                    ,, where 0 ≤ z ≤ 0.3.
Fung teaches (e.g., Figs. 1-17B, [0008]) a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising a source/drain region made of a third semiconductor material ([0039]: 215),
wherein the GAA FET is an n-type FET, and the third semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    z
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    z
                                
                            
                        
                    , where 0 ≤ z ≤ 0.3 ([0039]: setting z= 0, the material becomes silicon (Si) as disclosed for source/drain, third semiconductor material 210/215, x can have the value of 1 and becomes silicon).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date, to make the third semiconductor material of Peng, a                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    z
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    z
                                
                            
                        
                    , material where 0 ≤ z ≤ 0.3, as taught by Fung, for its art recognized suitability as a material for a source/drain layer, and increase the compression of the channel layer, and thus improve the carrier mobility in the device.
Regarding claim 9: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 8, on which this claim depends, 
Pang as modified by Fung teaches that 
the first semiconductor material is Ge (Peng: [0040]: e.g., the first source/drain regions 930 are formed of SiGe or Ge doped) and the third semiconductor material is Si (Fung: [0039]).
Regarding claim 11: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 1, on which this claim depends, 
(wherein: the GAA FET is an n-type FET, and the third semiconductor material is SiC (Peng: [0040]: e.g., source/drain regions 932 are formed of SiC or SiP doped with phosphorus (P) to form an n-type FinFET device).
Regarding claim 12: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein each of the channel regions is tensile strained caused by lattice mismatch between the first semiconductor material and the third semiconductor material (Peng as modified by Fung and Glass teaches the channel regions material, the first semiconductor material and the third semiconductor material are taught, and the same materials are expected to have the same properties; the resulting effect is inherent).
Note that: the same material composition is expected to have the same or similar properties.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Regarding independent claim 13: Peng teaches (Figs. 1-26, [0005] and Figs. 28A-28D) a semiconductor device including
a p-type gate-all-around field effect transistor (GAA FET) ([0028], [0039]-[0040] and [0048]: 310a) and 

wherein: the p-type GAA FET includes:
first semiconductor layers made of a first semiconductor material ([0039]-[0040] and [0048]: 102a, [0018]; [0070]; as stated in [0069]: for the p-type FinFET structures, the Si.sub.0.5Ge.sub.0.5 layers act as the channel region, this sets x= 0.5) vertically arranged directly above a first bottom fin layer ([0048]: 310), 
the first bottom fin layer made of a second semiconductor material ([0016]-[0017]) and continuously protruding from a substrate (Fig. 24A), made of the second semiconductor material ([0015] and [0067]: the first epitaxial layer 102a, which has a larger lattice constant than the SRB 2710), and being embedded in an isolation insulating layer ([0037]: 412) disposed on the substrate,
a bottommost one of the first semiconductor layers ([0039]-[0040], [0048]: 102a; [0058]  [0067] and [0069]: first layer 102a is the bottommost channel) being located above an upper surface of the isolation insulating layer ([0037]: 412, as shown in Fig. 8B),
each of the first semiconductor layers having a first channel region and a first source/drain region adjacent to the first channel region (inherent structure of channel layers in a transistor device; and in particular in a nanosheet type transistor);
a gate dielectric layer ([0061]: 2468) fully wrapping around the channel region of each of the semiconductor layers (Fig. 24B, 102a), and 
a first source/drain region ([0039]-[0040]: 930) including a first epitaxial layer made of a third semiconductor material ([0040]: e.g., SiGe, Ge), and fully wrapping 
the n-type GAA FET includes:
second semiconductor layers made of the first semiconductor material ([0039]-[0040] and [0048]: 102b, [0018]) vertically arranged directly above a second bottom fin layer ([0048]: 310), the second bottom fin layer made of the second semiconductor material continuously protruding from the substrate (Fig. 24A) and being embedded in the isolation insulating layer (412), 
a bottommost one of the second semiconductor layers being located above the upper surface of the isolation insulating layer ([0037]: 412), each of the second semiconductor layers having a second channel region ([0018], [0039]-[0040] and [0048]: semiconductor layers 102b have a second channel region);
a second gate dielectric layer ([0061]: 2468) fully wrapping around second channel region of each of the second semiconductor layers (102b); and
a second source/drain region ([0039]-[0040]: 932) including a second epitaxial layer made of a fourth semiconductor material ([0039]-[0040]), and third semiconductor layers ([0039]-[0041]: 930 made of Ge with w-1) vertically arranged, each of which contact the second gate dielectric layer (2468) and is fully wrapped around by the second epitaxial layer, ([0039]-[0040]: 932);
wherein: the third semiconductor material is GeSn or                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    w
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    w
                                
                            
                        
                    , where x < w and 0.9 ≤ w ≤ 1.0 ([0039]-[0041]: 930 made of Ge with w=1), and 
the fourth semiconductor material is SiC or                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    z
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    z
                                
                            
                        
                    , where 0 ≤ z ≤ 0.3 ([0039]-[0041]: 932 made of SiC), and

the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9 ≤ x ≤ 1.0 ([0067]: the first epitaxial layer 102a comprises Si.sub.0.5Ge.sub.0.5; x=0.5), 
Peng does not expressly teach that  
the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7.
Fung teaches (e.g., Figs. 1-17B, [0008]) a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising: 
channel regions made of a first semiconductor material ([0012]: first semiconductor layers 30 are subsequently formed into channel regions 110) disposed over a bottom fin layer 10 made of a second semiconductor material ([0010]: second semiconductor material 10 comprises SiGe); 
a gate dielectric layer ([0050]: 120) wrapping around each of the channel regions ([0050]: 110).
Fung discloses that the first semiconductor material 30 is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.3 ≤ x or Ge, which means setting x = 1.0 ([0013]: this meets the claim limitation).
Furthermore, Fung discloses that the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7 ([0013]: the second semiconductor layer 10 comprises Si.sub.1-xGe.sub.x, where x is set to 0.5, and the Ge content of second semiconductor layers 10 is smaller than that of the first semiconductor layers 30, for all x values above 0.5).

Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Peng, a gate dielectric layer fully wrapping around each of the channel regions, and modify the composition range of Peng as modified by Fung, such that the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9 ≤ x ≤ 1.0, and the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7, so as to obtain the desired strain in the device channel and thus improve device performance.
Moreover, Glass teaches (e.g., Figs. 4A-4B) a similar device comprising a substrate ([0030]-[0031]: 210); wherein substrate comprises                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7 ([0014] and [0019];  [0006] FIG. 4A illustrates an integrated circuit similar to the one illustrated in FIG. 3A, except that the transistors have nanowire configurations.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
                        
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7, so as to obtain the desired strain in the device channel and thus improve carrier mobility in the device and thus improve device performance.
Furthermore, it would have been obvious because all the claimed elements (nanowire FinFET, source/drain and SiGe substrate and channel) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (varying the composition of silicon and germanium to impart a certain strain in the channel) with no change in their respective functions, and the combination would have yielded predictable results (strain in the channel for increased carrier mobility) to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 14: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 13, on which this claim depends, 
wherein the first semiconductor material is Ge (Peng: [0040]: e.g., the first semiconductor material is Ge by setting w=1 meets; this meets the claim requirement for source/drain 930 being Ge, germanium).
Regarding claim 15: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 14, on which this claim depends, 

 (Peng: [0048] and [0053]: e.g., the third semiconductor for the source/drain regions 930 is Si; typically includes silicon and germanium/ silicon or germanium).
Regarding claim 18: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 13, on which this claim depends,
wherein the fourth semiconductor material (Peng: 932) is in contact with a gate dielectric layer (Peng: [0061]: 2468).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0104061 A1) in view of Fung (US 2017/0133375 A1) and Glass et al. (US 2017/0162447 A1) as applied above and further in view of Chen et al. (US 2018/0366375 A1).
Regarding claim 2: Peng, Fung and Glass teach that claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein: the GAA FET is a n-type FET (Peng: [0039]-[0040], [0055]: the second fin 310b, which is an n-type, will be processed to remove the first epitaxial layers 102a to form nanowires of the second epitaxial layers 102b [0067]-[0068]: plurality of semiconductor layers 102b made of fourth material comprising silicon), and
the fourth semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    w
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    w
                                
                            
                        
                    , (Peng: [0039]-[0040], [0055]: the second fin 310b, which is an n-type, will be processed to remove the first epitaxial layers 102a to form nanowires of the second epitaxial layers 102b [0067]-[0068]: plurality of semiconductor layers 102b made of fourth material comprising silicon).
                        
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    w
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    w
                                
                            
                        
                    , where 0.3 ≤ w ≤ 0.7.
Chen teaches (e.g., Figs. 1-11A) a semiconductor device comprising a fourth semiconductor material for an n-type channel ([0033]: n type channel 212 comprises Si.sub.1-yGe.sub.y), wherein the fourth semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    w
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    w
                                
                            
                        
                    , where 0.3 ≤ w ≤ 0.7 ([0025] and [0033]: the fourth semiconductor layer 212 of Si.sub.1-yGe.sub.y may include more than 50% (y>0.5) Ge in molar ratio, such as about 50% to 70% Ge in the layer 212, that is 0.5 ≤ w ≤ 0.7; this meets the claim limitation of                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    w
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    w
                                
                            
                        
                    , where 0.3 ≤ w ≤ 0.7).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Peng as modified by Fung and Glass, the fourth semiconductor material being                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    w
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    w
                                
                            
                        
                    , where 0.3 ≤ w ≤ 0.7, as it is an art recognized material for its suitability as a source/drain material.
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). See MPEP 2144.07.
Regarding claim 3: Peng, Fung, Glass and Chen teach that claim limitation of the semiconductor device of claim 2, on which this claim depends,
Peng as modified by Fung, Glass and Chen teaches that the y=w (Fung: wherein y=w ([0013] and [0039], setting w =0.5), and Chen teaches w=0.5 ([0013]).
Regarding claim 4: Peng, Fung, Glass and Chen teach that claim limitation of the semiconductor device of claim 3, on which this claim depends,
Peng as modified by Fung, Glass and Chen teaches that the first semiconductor material is Ge (Peng: [0039] and [0079]: e.g., the first semiconductor used for channel is Ge, germanium).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0104061 A1) in view of Fung (US 2017/0133375 A1) and Glass et al. (US 2017/0162447 A1) as applied above and further in view of Yang et al. (US 2017/0047402 A1).
Regarding claim 10: Peng and Fung teach that claim limitation of the semiconductor device of claim 8, on which this claim depends, 
Peng as modified by Fung does not expressly teach that the silicon-germanium oxide is disposed between the third semiconductor material and the gate dielectric layer.
However, Yang teaches (e.g., Figs. 1A-1B) a similar device comprising a third semiconductor material of a source/drain layer ([0053]-[0055] and [0057]: 140/142) and a gate dielectric layer ([0051]: 132), 
wherein the silicon-germanium oxide ([0062]: 170) is disposed between the third semiconductor material ([0053]-[0055] and [0057]: 140/142) and the gate dielectric layer ([0051]: 132).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Peng as modified by Fung, the silicon-germanium oxide disposed between the third semiconductor material and the gate dielectric layer, as taught by Yang, so as to protect the channel layer extending to the source/drain layers and at the same time add additional stress to improve the carrier mobility of the nanowire transistor.
Regarding claim 19: Peng and Fung teach that claim limitation of the semiconductor device of claim 13, on which this claim depends.

However, Yang teaches (e.g., Figs. 1A-1B) a similar device comprising a third semiconductor material of a source/drain layer ([0053]-[0055] and [0057]: 140/142) and a gate dielectric layer ([0051]: 132), 
wherein the silicon-germanium oxide ([0062]: 170) is disposed between the third semiconductor material ([0053]-[0055] and [0057]: 140/142) and the gate dielectric layer ([0051]: 132).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Peng as modified by Fung, the silicon-germanium oxide disposed between the third semiconductor material and the gate dielectric layer, as taught by Yang, so as to protect the channel layer extending to the source/drain layers and at the same time add additional stress to improve the carrier mobility of the nanowire transistor.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0104061 A1) in view of Fung (US 2017/0133375 A1) Glass et al. (US 2017/0162447 A1) as applied above and further in view of Cheng et al. (US 2016/0027929 A1).
Regarding claim 16: Peng and Fung teach that claim limitation of the semiconductor device of claim 14, on which this claim depends.
Peng as modified by Fung does not expressly teach that 

Cheng teaches (e.g., Figs. 1A-1B) a semiconductor device comprising an n-type source/drain including a fourth semiconductor material ([0042]-[0043]),
wherein the fourth semiconductor material is Si ([0042]-[0043]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the source/drain of Peng as modified by Fung, the fourth semiconductor material being a silicon (Si) material, as taught by Cheng, for its recognized suitability as a source/drain material, so as to impart a more controlled strain to the channel layer and thus, tune the carrier mobility of the device during operation.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2017/0104061 A1) in view of Fung (US 2017/0133375 A1) and Bhuwalka et al. (US 2017/0256609 A1).
Regarding independent claim 22: Peng teaches (Figs. 1-26, [0005] and Figs. 28A-28D) a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising:
channel regions made of a first semiconductor material ([0039]-[0040] and [0048]: 102a; [0058]: first layer on fin is 102a) vertically arranged directly above a bottom fin layer ([0048]: 310; [0067] and [0069]: layer 102a is directly above the bottom Fin, see p-type FinFET), the bottom fin layer being made of a second semiconductor material,

a gate dielectric layer ([0061]: 2468) fully wrapping around each of the channel regions (Fig. 24B, 102a); and
a source/drain region ([0039]: 930), wherein: 
a bottommost one of the channel regions (930) is located above an upper surface of the isolation insulating layer (412),
the source/drain region includes an epitaxial layer made of a third semiconductor material ([0039]-[0040]: e.g., the first source/drain regions 930 are formed of SiGe or Ge doped with boron (B) to form a p-type FinFET device) in contact with the channel regions and a plurality of semiconductor layers made of a fourth semiconductor material ([0039]-[0040], [0055]: the second fin 310b, which is an n-type, will be processed to remove the first epitaxial layers 102a to form nanowires of the second epitaxial layers 102b [0067]-[0068]: plurality of semiconductor layers 102b made of fourth material comprising silicon), each of which contacts the gate dielectric layer ([0061]: 2468) and is wrapped around by the epitaxial layer,
the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                     ([0039]-[0040] and [0048]: 102a; [0058]: first layer on fin is 102a comprises                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    )
Peng does not expressly teach that the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                     ,  where y < x,
at least one of the channel regions has a greater channel length than at least one of other channel regions,

channel regions made of a first semiconductor material ([0012]: first semiconductor layers 30 are subsequently formed into channel regions 110) disposed over a bottom fin layer made of a second semiconductor material ([0012]: bottom fin 10 made of second semiconductor material SiGe); a gate dielectric layer ([0050]: 120) fully wrapping around each of the channel regions ([0050]: 110),
Fung discloses that the first semiconductor material 30 is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.3 ≤ x or Ge, which means setting x = 1.0 ([0010] and [0013]: this meets the claim limitation).
Furthermore, Fung discloses that the second semiconductor material 10 is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x and 0.3 ≤ y ≤ 0.7 ([0013]: the second semiconductor layer 10 is Si.sub.1-xGe.sub.x, where x is set to 0.5; for the values of x greater than 0.5 this meets the claim limitation).
Fung teaches at least an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Peng, a gate dielectric layer fully wrapping around each of the channel regions, and modify the composition range of Peng as modified by Fung, such that the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y < x, so as to obtain the desired strain in the device channel and thus, improve device performance by increasing the carrier mobility in the active layer.
Bhuwalka teaches (e.g., Fig. 5) a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising a plurality of channels ([0112]-[0115]: 120, 127, 128 and 129),
at least one of the channel regions ([0112]-[0115]: 120) has a greater channel length than at least one of other channel regions ([0112]-[0115]: 120, 127, 128 and 129).
it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Peng as modified by Fung, at least one of the channel regions having a greater channel length than at least one of other channel regions, as taught by Bhuwalka, for the advantage of being able to configure different effective electrical lengths for the channels allowing the threshold voltage Vt to be adjusted with more flexibility.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 17: the cited prior art of record, teaches a GeSn material for a p-type GAA FET, however, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising: an n-type GAA FET including a third semiconductor material; “wherein the third semiconductor material is GeSn”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record or in view of the currently amendment claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826